DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al, US Pat Pub No.2016/0379370 in view of Mundt et al, US Pat Pub No. 2015/0352717.

Regarding claims 1, 11 and 14, Nakazato et al shows a tangible non-transient computer-readable medium having processor instructions stored thereon when executed by a robotic system via a processors (See at least Para 0026 and 0027 for processor, RAM and ROM controls the robotic system) cause the robotic system to perform method (See at least Para 0026 and 0026 and 0029 for Operating System and software configuration for robotic device with imaging device) comprising: 
determining an initial pose of a target object based on imaging data (See at least Para 0034 for measurement position/orientation apparatus 20 on target object 101 using camera as also shown on figure 1 ),  
the target object represented in the imaging data includes a object identifiers (See at least Para 0037 and 0047 for geometric feature generated for the object as the identifier based on the image data); 
calculating a confidence measure associated with the initial pose (See at least Para 0071 for registration possibility Sf calculated based upon the geometric feature with the measurement position/orientation apparatus 20 on target object 101 using camera implementing the initial pose); deriving a motion plan based upon the confidence measure (See at least Para 0034 for path/trajectory is given in advance along with camera interpolation the target object along the pregiven trajectory; the pregiven trajectory is also previously measured and selected based on the confidence measure also on Para 0038 and 0091 for the motion plan newly generated); 
the motion plan is for operating robot arm/end-effector to present  a object identifiers to a object scanners (See at least Para 0037 and 0047 for geometric feature generated for the object as the identifier based on the image data); 
operating a robotic arm to present a object identifier to a object scanner (See at least Para 0030 for imaging device 102 mounted on robotic arm to be operated presenting target object with object identifier/geometric feature to the object camera scanner also shown on figure 3); 
communication circuit coupled to the processor and configured to communication with the image sensor (See at least Para 0026 for communication I/F 14 connects information communication performed via network also shown on figure 2 connecting processor 11 and Para 0032 for information processing apparatus performs image registration upon receiving image sensor information). 
Mundt et al shows the motion plan is for operating a robotic arm and an end-effector while/during transferring the target object between a start location and a task location (See at least Para 0071 and 0102 for gripper and robot arm to move workpiece/target object from pick up/start location to container/task location);
 implementing the motion plan for operating actuation devices to execute the task (See at least Para 0003 for path planning controlling the gripper as the actuation device for workpiece removal task on Para 0008.).
It would have been obvious for one of ordinary skill in the art, to provide robot motion operation plan for work object transfer taught by Mundt, at the time filing, for the robot hand position/orientation attenuation of Nakazato, in order to achieve precise object transfer task, as desired by both Mundt and Nakazato.

Regarding claim 2, Nakazato shows the confidence measure represents a likelihood of the initial pose matching an actual orientation of the target object (See at least Para 0071 for registration possibility Sf calculated based upon the geometric feature with the measurement position/orientation apparatus 20 on target object 101 using camera implementing the initial pose);
 the motion plan based on the confidence measure (See at least Para 0023 for the measurement path along with Para 0024 for approach target object location; see also Para 0060 for scanning region of interest along with image position/orientation capturing later processed in comparison with threshold value and in variance for voxel/plane fitting error as confidence measure);
a location for presenting a surfaces of the target object before the object scanners so as to scan the object identifiers (See at least Para 0060 for scanning region of interest as front surface along with image position/orientation capturing creating measurement data as object identifier on Para 0061).

Mundt et al further shows the motion plan corresponds to an approach location and a scanning location (See at least Para 0009 for path planning along with controlling the gripper and Para 0014 for gripping positions as approach location and Para 0097 for detection unit/scanner 6 location as the scanning location)
the approach location defines a location for the end-effector to contact and grip the target object (See at least Para 0014 for gripping positions as approach location for gripper/effector work on the object on Para 0003);
 the scanning location defines a location for the end-effector for presenting the target object (See at least Para 0097 for detection unit/scanner 6 location as the scanning location presenting target object).

Claim Objections
Claims 3 – 10, 12, 13 and 15 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/           Primary Examiner, Art Unit 3664